Title: To James Madison from Robert R. Livingston, 14 April 1804
From: Livingston, Robert R.
To: Madison, James



No 104
Sir
Paris 14th April 1804
The only Subject which engages the public attention Since the date of my last letter is the Death of Pichegru who as you will find by the enclosed papers contrived to Strangle himself in prison, & the flight of Drake & Smith from their respective missions at Munich & Stuttgard, together with further discoveries of their intrigues as these are minutely detailed in the papers I enclose, it will be unnecessary to trouble you with a repetition of them. You will hardly know which is the most to admire, their perfidy, or their folly in betraying themselves: it will be extremely difficult for England to wipe off the disgrace She has incurred by these transactions which are considered here by their warmest friends as too well authenticated to admit of doubt. The King of Sweden has (as I intimated in my last) taken offence at the inroad of the french troops into Baden, & his envoy here has expressed his disapprobation in the answer he gave to Mr Talleyrand’s note, for which reason the note has not been published. From Russia we have heard yet nothing on the Subject. Your messenger with the Stock has not yet arrived, tho’ he is impatiently expected, as the house of Hope have their agent here who wishes to make arrangements for money of the French Treasury This Government are also anxious to have anticipated the first third of the bills I have delivered, & Shall be very happy when the whole Shall be out of my hands.
I have mentioned to you that we might probably be enabled to form a treaty with Russia for opening the Black Sea to our commerce presuming that you would approve of this, & that powers for the purpose would arrive, I have made the first Step by the enclosed note—to which I have received the enclosed answer.
I intended to have pursued the matter thro’ France also, but I think it best to lay a little while upon my oars till I See the State of things, between France & Russia in consequence of the late transaction and the rather as it appears to me that some clouds have arisen at the Porte. But of this I am not quite certain, a few days will determine the further Steps I Shall pursue. Enclosed is a note from the Grand Chancellor of Russia in answer to an application of Mr Harris on the Subject of our Seamen at Tripoli, it is probable however that you have before this received it from him—as it is calculated to give a good impression of the light in which our Government Stands with So respectable a power, I have thought it well to communicate it to the Minister, which I have done by the enclosed note; I do not expect a great deal from it. I enclose you a note from the Consul of Denmark at Tripoli, transmitted to me by Mr Cathalan, by which you will See that Commodore Prebble had received the Instructions I Sent from hence as he was at Malta & has probably taken in consequence the necessary Steps for opening the negotiation in which he will have every possible Support from France. I have the honor to be Sir with great esteem & respect Your most Obt hum: Servt
Robt R Livingston
P.S. I should mention that I had some time since applied to the minister to obtain a firman from the port in addition to the measures at Tripoli but I had no great expectation from it tho he told me that he would immedeatly write to Genl. Brune to endeavour to obtain it.
